DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 1, 2, 4, 5 and 7-12 are pending. Claims 11 and 12 are withdrawn. Claims 1, 2, 4, 5, and 7-10 are presented for examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 5 and 7-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1, 2 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. (U.S. PGPUB No. 2015/0140345).

I.	Regarding claims 1, 2, 8 and 9, Fukushima teaches a coating composition (abstract) comprising: colloidal silica (0087) having an average particle size overlapping the range as claimed (0089, note that overlapping ranges are prima facie evidence of obviousness) and in an amount overlapping the range as claimed (0089); a reactive silicone oligomer having a viscosity of 0.05-20 mm2/s (0084) which is a partially hydrolyzed condensate of a trialkyltrialkoxysilane, such as methyltrimethoxysilane (0080, which meets the formula 1) in an amount overlapping the claimed range (0079 and 0086); a silane (0069), such as triethoxysilane (0071), in an amount overlapping the claimed range (0073); an organic acid for hydrolysis in an amount overlapping the claimed range (0081); an organic solvent in an amount overlapping the claimed range (0094-0095); and a phosphoric acid compound as a curing catalyst (0091). 
	Fukushima fails to teach the components in the specific ranges as claimed. However, Fukushima does teach the components may be present in ranges overlapping the claimed ranges (see above). Furthermore, overlapping ranges are prima facie evidence of obviousness.

II.	Regarding claim 10, Fukushima makes obvious all the limitations of claim 1, but fails to explicitly teach the coating composition is for an automobile exterior steel plate. However, this .

2.	Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima in view of Hager et al. (U.S. PGPUB No. 2010/0092765).

	Regarding claims 4 and 7, Fukushima teaches all the limitations of claim 1 (see above), but fails to teach the silica being hydrophobic or the acid being p-toluenesulfonic acid or oxalic acid. However, Hager teaches a similar composition comprising: silica (Hager at claim 1), which may be hydrophobic (0025); a reactive silicone oligomer (Hager at claim 1); a reactive silane coupling agent (Hager at claim 1); an organic solvent; and an organic acid for hydrolysis, which may be oxalic acid (0028), in combination with phosphoric acid (0028). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute hydrophobic silica for Fukushima’s silica and substitute oxalic acid for Fukushima’s organic acid. One would have been motivated to make these substitutions as one could have made these substitutions with a reasonable expectation of success (note that .

3.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima in view of Hielscher (“Ultrasonic Dispersing of Silica (SiO2)”).

	Regarding claim 5, Fukushima teaches all the limitations of claim 1, including providing the silica in an organic solvent (0088) but fails to teach the silica particle ultrasonicated in advance in an organic solvent. However, Hielscher teaches that it is conventional to ultrasonicate silica after wetting (see Silica Dispersion section). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ultrasonicate Fukushima’s dispersion of silica in organic solvent before use. One would have been motivated to make this modification as Hielscher teaches that ultrasonication of silica provides an improved dispersion of silica which is important to improve properties of coatings that the silica is intended to be used in (see Silica Dispersion section).

Conclusion
	Claims 1, 2, 4, 5 and 7-12 are pending. 

Claims 1, 2, 4, 5, and 7-10 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT S WALTERS JR/
April 28, 2021            Primary Examiner, Art Unit 1796